Acknowledgement
Receipt is acknowledged of the amendments filed 02/082021.
Claims 1 and 7 are canceled.
Claims 2-6, 8-10, and 12-13 are amended. 

Reasons for Allowance
Claims 2-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Kawasaki (US 2080169912), taken alone or in combination, does not teach the claimed invention.

While it is well known in the art for vehicle controls to utilize vision based sensors for environmental detections, prior art does not teach a system that focuses on line edges summations with color and pixel thresholds based analysis as done by the invention. 
This is significant because the system provides vision based sensors to analyze images to determine better details in environments where lighting and clarity are not ideal for image based vehicle controls improving vehicle safety. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662

/TUAN C TO/Primary Examiner, Art Unit 3662